CLAY, Commissioner.
Plaintiff appellee Collins recovered a judgment against the three defendant appellants for unlawful arrest, false imprisonment and assault and battery. The principal defendant, Moore, was chief of police of Livingston. The other defendants were sureties on his official bond. The judgment was joint and several against all three defendants for $1,000, and an additional sum of $1,500 was adjudged against defendant Moore. There was no motion for appeal by the defendant sureties.
Plaintiff, who was at the home of a friend, was arrested, beaten, and jailed by defendant Moore. He pleaded guilty of being drunk in a public place. There is convincing evidence that the plaintiff was outside defendant Moore’s jurisdiction at the time of his arrest, and the assault and battery was unjustified.
Defendants contend the court erroneously admitted evidence that plaintiff had not been compelled to pay the fine imposed upon him in the criminal proceeding resulting from the arrest. The court did not rule on defendants’ objection to this testimony. If defendants intended to insist on this objection, they should have obtained a ruling from the court. Time Finance Co. v. Beckman, Ky., 295 S.W.2d 346. In any event this evidence was not prejudicial.
The sureties contend they were not liable on defendant Moore’s bond. Since the judgment agairfst them was for $1,000, we cannot entertain this phase of the appeal because they failed to file a motion for appeal required by KRS 21.080. Davis v. Underwood, Ky., 283 S.W.2d 851.
The judgment is affirmed.